

116 S3583 IS: Protecting Collective Bargaining and Official Time for Federal Workers Act
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3583IN THE SENATE OF THE UNITED STATESMarch 25, 2020Mr. Cardin (for himself, Mr. Brown, Mr. Van Hollen, Mr. Sanders, Mr. Durbin, Mr. Kaine, Mr. Casey, Mr. Warner, Mrs. Gillibrand, Ms. Hirono, Mr. Schatz, Mr. Booker, Ms. Klobuchar, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide that certain Executive orders and Presidential memorandum with respect to Federal employee collective bargaining shall have no force or effect, and for other purposes. 1.Short titleThis Act may be cited as the Protecting Collective Bargaining and Official Time for Federal Workers Act.2.FindingsCongress finds the following:(1)Federal unions play a critical role in protecting the rights of Federal workers by allowing members to have a collective voice on the job and in the legislative process, advance issues for working families, ensure equal opportunities for all workers, and raise the standards by which all professional and technical workers are employed.(2)Collective bargaining is essential to the union process, because it provides mutual agreement between all parties that fosters harmonious relationships between the Federal Government and its employees and protects the interest of both parties.(3)The current administration has acted through Executive orders and official memorandums to dismantle Federal unions and undermine their collective bargaining rights across the Federal workforce and these directives have already negatively impacted labor contracts, both signed and under active negotiation.(4)These orders set an aggressive schedule for unions to engage in collective bargaining, while also slashing the unions official time for performing union duties by over 91 percent in some cases. These actions are limiting the ability for unions to prepare for negotiations and perform their legally required employee representational duties.(5)Section 7101(a) of title 5, United States Code, states that Congress finds that labor organizations and collective bargaining in the civil service are in the public interest.. Attempting to eliminate the union by eliminating almost all its official time repudiates the statutory position that unions are in the public interest.(6)Through these orders, agencies are required to comply with artificial bargaining schedules, which undermine good faith negotiations and divert the decision making to an impasse panel, which has no union representation on it and does not represent both parties.(7)Collectively, the administration’s actions have violated congressional intent, undermined the ability of unions to engage in collective bargaining, and threatened the rights and benefits of millions of Federal workers.3.Nullification of Executive orders and Presidential memorandum relating to Federal employee collective bargainingEach of the following Executive orders and Presidential memorandum are rescinded and shall have no force or effect:(1)Executive Order 13837 (83 Fed. Reg. 25335; relating to the use of official time).(2)Executive Order 13836 (83 Fed. Reg. 25329; relating to Federal collective bargaining).(3)Executive Order 13839 (83 Fed. Reg. 25343; relating to the Merit Systems Protection Board).(4)The Presidential Memorandum on the Delegation of Certain Authority under the Federal Service Labor-Management Relations Statute, issued to the Secretary of Defense on January 29, 2020.